Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 26, 2022

The Court of Appeals hereby passes the following order:

A23D0013. SERON SHEPHERD v. LETICIA HAMMOND.

      Seron Shepherd filed in the Supreme Court of Georgia a pro se document titled
“Emergency Ex Parte Legal Brief” stating that she is requesting full custody of her
daughter and has filed a notice of appeal in the Fulton County Superior Court.
Shepherd gave no further information about the superior court proceedings. Along
with this filing, Shepherd submitted a June 2022 bill of costs issued by the superior
court clerk in connection with her appeal, as well as two temporary custody orders
entered by the Cobb County Juvenile Court in 2015 and 2016. The Supreme Court
docketed Shepherd’s filing as a discretionary application and transferred it here, upon
finding no basis for jurisdiction there. We, however, have nothing to review.
      To the extent that Shepherd wishes to challenge the bill of costs, she must do
so in the trial court, whose decision is not reviewable here. See OCGA §§ 5-6-47 and
9-15-2. See also Cottrell v. Askew, 276 Ga. App. 717, 719 n. 1 (624 SE2d 203) (2005)
(“the trial court’s ruling on all issues of fact concerning the ability of a party to pay
costs is final . . . and not subject to review”) (citation and punctuation omitted). To
the extent that she seeks to appeal the juvenile court orders, her application is
untimely. See OCGA § 5-6-35 (d) (discretionary application must be filed within 30
days after entry of order to be appealed). And to the extent that she wants an
emergency custody hearing, this Court is for the correction of errors made in the trial
court, not for the resolution of disputes in the first instance. See Godwin v. Mizpah
Farms, LLLP, 330 Ga. App. 31, 34 (1) (766 SE2d 497) (2014).
    Because Shepherd’s filing does not invoke this Court’s jurisdiction, it is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/26/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.